Citation Nr: 1430361	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a jaw disability, right side.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a compensable initial rating prior to February 26, 2014, and an initial rating greater than 40 percent from February 26, 2014, for bilateral hearing loss.

5.  Entitlement to an initial rating greater than 50 percent prior to January 14, 2014, and greater than 70 percent from January 14, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that proceeding has been associated with the claims file.

The above increased rating claims were remanded by the Board for additional development in February 2013, along with claims for entitlement to service connection for a left ankle disability and entitlement to a total disability rating based on individual unemployability.  In a subsequent March 2014 rating decision, the RO granted entitlement to service connection for a left ankle disability and in an April 2014 rating decision granted entitlement to TDIU.  These decisions represented complete grants of benefits for the claims of service connection for the left ankle disability and entitlement to TDIU therefore these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The March 2014 rating decision also granted the Veteran increased ratings for his hearing loss and PTSD claims.  The hearing loss disability was increased from noncompensable to 40 percent, effective February 26, 2014, and the PTSD disability was increased from 50 percent to 70 percent, effective January 14, 2014.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

Finally, although not associated with the claims file at the time of the Board's February 2013 remand, in an August 2012 statement of the case (SOC) the RO denied entitlement to service connection for the additional three issues listed above.  In October 2012, the Veteran submitted a timely substantive appeal as to these issues.  As such, the claims are before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  In this case and as discussed above, the Veteran submitted a timely substantive appeal as to the issues of entitlement to service connection for a TBI, neck disability, and jaw disability.  In that timely October 2012 substantive appeal, he properly requested a videoconference hearing before a member of the Board.  As these issues were not before the Board or covered in the August 2012 Board videoconference hearing, the Veteran should be afforded a hearing before the Board as requested as to the above three service connection claims.

As to the two increased rating claims, as discussed in the February 2013 Board remand, a March 2012 letter from the RO to the Veteran acknowledged that he had provided 188 pages of treatment records from the VAMC in Oklahoma City, Oklahoma for the period from November 2006 to December 2011, but that such records were not associated with the claims file because they were duplicative of records already in the file.  During the August 2012 Board hearing, the Veteran's representative reiterated that she wanted these records associated with the claims file and that she had provided VA treatment records from 2006 to 2011 to the RO.  At the time of the February 2013 remand, certain VA treatment records had been associated with the claims file, but not 188 pages of treatment records.  The Veteran's claim was remanded to obtain those records.  In that regard, in December 2013 certain VA treatment records were associated with the Veteran's Virtual VA electronic claims file; however, these records did not comply with the Board's remand request in that they did not include any treatment visits from 2006 through 2010.  Clearly such records do exist, based on the representations of the Veteran's attorney and given that the claims file includes some treatment records from as early as November 2006.  As such, additional efforts must be made to obtain those records.

In addition, during the August 2012 Board hearing the Veteran appears to have indicated that he received treatment at the Little Rock VAMC for his psychiatric problems.  At that time, he was uncertain as to when such treatment occurred.  The Veteran should be contacted in an attempt to clarify if and when he sought treatment at the Little Rock VAMC and efforts should be made to obtain any identified treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide: (a) the 188 pages of VA treatment records identified in the March 2012 letter from the RO and by the Veteran's attorney during the August 2012 Board hearing and (b) clarify whether he sought treatment at the Little Rock, Arkansas VAMC and, if so, the approximate time frame of such treatment.

2.  Associate with the paper or electronic claims file all VA treatment records from: (a) the Oklahoma City VAMC from January 2006 to the present and (b) all treatment records from the Little Rock VAMC identified by the Veteran in response to 2. above.  

Should such records total less than 188 pages, a notation must be made in the claims file that all the above requested records have been obtained and associated with the claims file.

3.  After the above is complete, readjudicate the Veteran's hearing loss and PTSD claims.  If a complete grant of the benefits requested as to each issue is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

4.  The RO should make arrangements to schedule the Veteran for a videoconference hearing before the Board for the issues of entitlement to service connection for TBI, a neck disability, and a jaw disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

